Citation Nr: 0614439	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  96-23 557	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with spondylosis of the 
lumbosacral spine.

2.  Entitlement to an initial compensable rating for 
Dupuytren's contracture, right foot.

3.  Entitlement to an initial compensable rating for 
Dupuytren's contracture, left foot.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to an initial compensable rating for chronic 
maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Tampa, Florida, which continued the veteran's initial ratings 
for his service-connected disabilities.  


FINDING OF FACT

On October 27, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant  
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


